Citation Nr: 1026851	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-16 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care 
System in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment at Alegent Immanuel 
Medical Center in Omaha, Nebraska on April 19, 2007.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to December 
1996.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 adverse action by the 
Department of Veterans Affairs (VA) Department of Veterans 
Affairs Nebraska-Western Iowa Health Care System in Lincoln, 
Nebraska, which is the Agency of Original Jurisdiction in this 
matter.

In April 2009, the Veteran presented testimony before the 
undersigned in a travel board hearing at the Lincoln, Nebraska 
RO.  A copy of the transcript has been associated with the claims 
folder. 


FINDINGS OF FACT

1.  The Veteran is service-connected for depression and anxiety, 
a lumbar spine disability, a cervical spine disability, 
gastroesophageal reflux disease, headaches, coccydynia, bruxism, 
a right shoulder disability, and a right knee disability.  The 
combined evaluation is 90 percent.  He has also been in receipt 
of individual unemployability due to service-connected 
disabilities since March 2004.

2.  The Veteran received medical care at Alegent Immanuel Medical 
Center in Omaha, Nebraska on April 19, 2007, and the evidence 
does not reveal that VA approved a request for prior 
authorization for such medical care.

3.  The non-VA medical care received on April 19, 2007, for right 
frontal headache was not emergent treatment such that delay would 
have been hazardous to the Veteran's life or health.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA 
medical expenses incurred on April 19, 2007, are not met.  38 
U.S.C.A. §§ 503, 1703, 1725,  1750, 7104 (West 2002); 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.120, 17.121 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  However, these changes are not applicable to claims such 
as the one decided herein.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute at 
issue in such cases was not found in Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, 
the statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 17).  Consequently, the duty to notify and 
assist has been met.

Analysis

The Veteran asserts that his medical treatment at Alegent 
Immanuel Medical Center in Omaha, Nebraska on April 19, 2007, was 
emergent as he experienced a headache while staying at a friend's 
house, which was less than six blocks away from the facility.  He 
attempted to get some fresh air but the pain increased in 
severity and he became disoriented.  As the private medical 
facility was across the street from where he was during this 
episode, he sought treatment there.  He asserts that he was not 
able to drive, he could not reach his daughters, and calling an 
ambulance would have resulted in his being transported to the 
same private facility.  The Veteran's representative indicated at 
the hearing that a neurologist would not have been available at 
the VA facility and the services provided there would not have 
been sufficient to treat the Veteran.  It was further clarified 
that the VA medical center was nine miles from the Alegent 
Immanuel Medical Center in Omaha, Nebraska.

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the veteran can be safely transferred to a Department 
facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone 
v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an 
emergency that existed at the time of admission, an authorization 
may be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission. 38 C.F.R. § 
17.54.

Nevertheless, VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were 
rendered to a veteran in need of such care or services: 

(1) For an adjudicated service-connected disability; 
(2) For nonservice- connected disabilities associated 
with and held to be aggravating an adjudicated 
service- connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability; 
(4) For any illness, injury, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  

38 U.S.C.A. § 1728(a) and 38 C.F.R. §17.120.

All three statutory requirements (a, b, and c) must be met before 
the reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).  These criteria are conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (noting that the use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed in 
the provision must be met).

The Board notes that payment or reimbursement for emergency 
services for non service-connected conditions in non-VA 
facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000- 1008. Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 106- 
177. However, the Veteran was treated for headaches, for which is 
service-connected, so consideration under this regulation is not 
warranted. 

In the present case, the record shows that the Veteran presented 
to the Alegent Immanuel Medical Center in Omaha, Nebraska on 
April 19, 2007, with a chief complaint of sharp pain over the 
right eye.  It was noted that he had a long history of similar 
headaches, and had numerous headaches in the past.  He was 
treated with Toradol, Morphine, and Vistaril; he was discharged 
to home to rest.  

Preliminarily, the record does not contain any indication that VA 
authorized payment for this treatment at Alegent Immanuel Medical 
Center on April 19, 2007.

Upon review of the evidence, the Board finds that the 
requirements for reimbursement for emergency medical treatment 
under 38 U.S.C.A. § 1728 have not been met.  A VA Clinical and a 
VA Medical reviewer were asked to review the Veteran's case.  In 
a September 2007 report, the reviewers indicated that the 
Veteran's claim was being denied because the Veteran had numerous 
similar episodes of headaches with a long history of such.  They 
stated that the Omaha VA was available.  Notably, the record does 
not contain any competent medical opinion to the contrary.

The Board acknowledges the Veteran's contention that he believed 
he was having an emergent episode.  However, even considering the 
Veteran's contention, the record still does not show that his 
condition required emergent care.  Instead, the Veteran had a 
long history of such episodes and after receiving medication was 
discharged to rest at home.  

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances.  Given 
the discharge diagnosis and the assessment by the VA clinical and 
medial reviewers, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's condition on 
April 19, 2007, was such that delay would have been hazardous to 
life or health, and/or a VA facility were not feasibly available.  
See 38 U.S.C.A. § 1728(a). Accordingly, the requisite criteria 
set forth above are not met.  38 U.S.C.A. § 1728.  As noted, the 
provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive, thus the remaining criteria need not be addressed.  
See Melson, supra.  Thus, the Board finds that the preponderance 
of the evidence is against the Veteran's claim, and the claim is 
denied.  38 U.S.C.A. § 1728.




ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Alegent Immanuel Medical Center in Omaha, Nebraska on 
April 19, 2007, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


